 

 

** TNBOUND NOTIFICATION :; FAX RECEIVED SUCCESSFULLY **

TIME RECEIven Case 1:21-mc-00004-UNApeigAcesnent 2 F IhflaPRMOS iedbes Pagfamot 6
February 8, 2021 at 10:18:56 AM EST 16167760037 123 Received

 

A2/88/2821 18:19 16167768837 PHIL © ROGERS PAGE 81/86

Phillip C. Rogers, Attorney At Law
6140 28th St. SE, Suite 115, Grand Rapids, MI 49546
Work: 616-776-1176 | Fax: 616-776-0037

 

 

 

 

TO: Clerk of Court, U.S, Dist: Ct. W.D.N.LY. - Buffalo FROM: Phillip € Rogers (MI - P34356)}
FAX: 736-554-1705 PAGES: 6 Pages Including Cover Sheet
PHONE: BATE: 02/08/2021

RE: Correction to Case No, 1:21-MC-4 ATTN: Clark of Court

0 Urgent O For Review

Comments: See attached.

 
92/89/2821 18:19 16167768837 PHIL © ROGERS PAGE 82/86
Case 1:21-mc-00004-UNA Document 2 Filed 02/08/21 Page 2 of 6

PHILLIP C. ROGERS
ATTORNEY AT LAW
6140 28th Street S.E., Suite 115
Grand Rapids, Michigan 49546

‘TELEPHONE (616) 776-1176 E-MAIL ConsumerLawyer@aol.com
FACSIMILE (616) 776-0037

February 8, 2021
_ Mary C. Loewenguth
_ Clerk of Court
United State District Court — Western District of New York
2 Niagara Square
Buffalo, NY 14202-3498
Fax: 716-551-1705

Re: Mark Crouch vy, Oconnor Corporation, et al.
USDC Western District of New York, Case No. 1:21-me-4

Dear Clerk of Court:
On February 8, 2021, 1 received a copy of the above referenced case filed in your Court.
The Judgment that was certified in this case did not list the defendants by name. I included a
docket sheet from the Western District of Michigan pertaining to the case, which listed the
parties who the judgment is against. I have included this again with this fax for verification.
Accordingly, please make the following corrections;
1. Currently, your case lists a defendant as “Ocomner Corporation, et al.” This defendant
should read “Oconnor Corporation.”
2. The other defendants against whom the judgment is entered, and who should be included
as parties in this action, are: |
a. Francesca G. Goodwin
b. Terrence E. Gidney, Jr.
3. There was one additional defendant named Brian Avery Smith. He was terminated from

this lawsuit before the judgment was entered.
92/89/2821 18:19 16167768837 PHIL © ROGERS PAGE 83/86
Case 1:21-mc-00004-UNA Document 2 Filed 02/08/21 Page 3 of 6

If you have any questions, please contact me by telephone at 616-776-1176. Thank you

for your attention to this matter.

Dated: February 8, 2021 /s/' 0) e(le

Phillip C. Rogers (P34356)

Attorney for Plaintiff

6140 28th Street SE, Suite 115
Grand Rapids, Michigan 49546-6938
(616) 776-1176
ConsumerLawyer@aoLcom
Ae/Be 2871 18:19 16167768837
Case 1:21-mc-00004-UNA Document 2 Filed 02/08/21 Page

United Statea Disttict Court for the Western District of Michigan

Lofts

PHIL © ROGERS

PAGE &d/A6

6
hitps://ecf.miwd.uscourts ova sD P178498891788109-L_1_0-1

CLOSED

United States District Court
Western District of Michigan (Southern Division (1))
CIVIL DOCKET FOR CASE #: 1:20-ev-00353-PLM-PJG

Crouch vy. Ocennor Corporation et al
Assigned to: District Judge Paul L. Maloney

Referred to: Magistrate Judge Phillip J. Green (events as

ordered) .
Cause: 15:1692 Fai Debt Collection Act

plaintiff
Mark Crouch

Vv.
defendant

Oconnor Corporation

defendant
Francesca G. Goodwin
defendant
Terrence E. Gidney, Jr.

defendant

Brian Avery Smith
TERMINATED: 07/17/2020

Date Filed: 04/24/2020

Date Terminated: 09/30/2020

Jury Demand: None

Nature of Suit: 480 Consumer Credit
Jurisdiction: Federal Question

represented by Phillip C. Rogers

6140 28th St. SE, Ste. 115

Grand Rapids, MI 49546-6938
(616) 776-1176

Fax: (616) 776-0037

Email: ConsumerLawyer@ aol.com
ATTORNEY TO BE NOTICED

 

Date Filed # | Docket Text

 

04/24/2020 | | | COMPLAINT against All Defendants filed by Mark Crouch (Attachments: # 1 Exhibit
A, # 2 Exhibit B) (Rogers, Phillip) (Entered: 04/24/2020)

 

04/24/2020 FILING FEE PAID re 1 by plaintiff Mark Crouch in the amount of $400, receipt
mumber AMIWDC-5173044 (Rogers, Phillip) (Entered: 04/24/2020)

 

04/25/2020

Iba

PROPOSED SUMMONS to be issued re 1 (Rogers, Phillip) (Entered: 04/25/2020)

 

 

04/27/2020

[La

 

 

Memorandum regarding potentially related case returned to Clerk from Magistrate
Judge Green indicating that this case is not related to case 1:19-cy-378 (jmw) (Entered:

 

 

1/8/21, 12:20 PM
A2/A8/ 2821

Ca
United States District Court for the Western District of Michigan

2of3

1a:19

16167768837

PHIL © ROGERS

ase 1:21-mc-QQ004-UNA Document 2 Filed 02/08/21 Page 5

04/27/2020)

 

04/27/2020

NOTICE that this case has been assigned Paul L., Maloney (pjw) (Entered: 04/27/2020)

 

04/27/2020

2 | SUMMONS ISSUED as to defendants Terrence E. Gidney, Jr, Francesca G. Goodwin,

Oconnor Corporation, Brian Avery Smith (pjw) (Entered: 04/27/2020)

 

05/18/2020

SUMMONS RETURNED UNEXECUTED as to Oconnor Corporation, filed by
plaintiff Mark Crouch (Rogers, Phillip) (Entered: 05/18/2020)

 

05/18/2020

bh

SUMMONS RETURNED UNEXECUTED as to Francesca G. Goodwin, filed by
plaintiff Mark Crouch (Rogers, Phillip) (Entered: 05/18/2020)

 

05/18/2020

[oo

SUMMONS RETURNED UNEXECUTED as to Terrence E. Gidney Ir., filed by
plaintiff Mark Crouch (Rogers, Phillip) (Entered: 05/18/2020)

 

05/19/2020

MOTION for altemate service as to defendants Oconnor Corporation, Francesca G.
Goodwin and Terrence E. Gidney Jr. by plaintiff Mark Crouch; (Rogers, Phillip)
(Entered: 05/19/2020)

 

05/19/2020

BRIEF in support of MOTION for alternate service as to defendants Ocannor
Corporation, Francesca G. Goodwin and Terrence E. Gidney Jr. 9 filed by Mark
Crouch (Attachments: # 1, Affidavit Declaration of Process Server Monique Geising)
(Rogers, Phillip) (Entered: 05/19/2020)

 

05/29/2020

E

ORDER granting 9 motion for alternate service ; signed by District Judge Paul L.
Maloney (Judge Paul L. Maloney, cmc) (Entered: 05/29/2020)

 

06/08/2020

iS

 

06/08/2020

SUMMONS returned executed; Oconnor Corporation served on 6/5/2020, answer due
6/26/2020 (Rogers, Phillip) (Entered: 06/08/2020)

 

KS

SUMMONS retumed executed; Francesca G. Goodwin served on 6/5/2020, answer due
6/26/2020 (Rogers, Phillip) (Entered: 06/08/2020)

 

06/08/2020

te
a

PAGE 85/86

of 6
hitps://ecf. miwd uscourts.gov/egi-bin/DktR pt pl?78498891788109-L_1_ (+1

 

SUMMONS retumed executed; Terrence E. Gidney, Jr served on 6/5/2020, answer due
6/26/2020 (Rogers, Phillip) (Entered: 06/08/2020)

 

06/08/2020

PROOP OF SERVICE by plaintiff Mark Crouch re Order on Motion for Alternate
Service 1] Declaration of Phillip C, Rogers regarding service af Summons, Complaint
and Court's Order bry mail, certified mail, and email, on May 29, 2020, on defendants
Oconnor Corporation, Francesca G. Goodwin and Terrence E. Gidney Jr. (Rogers,
Phillip) (Entered: 06/08/2020)

 

06/30/2020

 

NOTICE OF IMPENDING DISMISSAL as to defendant Brian Avery Smith for failure
to serve; verified petition regarding service of process to be submitted by 7/16/2020 or
the case will be dismissed; signed by District Judge Paul L. Maloney (Judge Paul L.
Maloney, acr) (Entered: 06/30/2020)

 

07/02/2020

 

APPLICATION for entry of default as to Oconnor Corporation, Francesca G. Goodwin
and Terrence E. Gidney Jr, (Attachments: # 1 Affidavit Declaration of Phillip C.

Rogers, # 2 Proposed Document Entry of Default) (Rogers, Phillip) (Entered:
07/02/2020)

 

07/06/2020

 

 

 

 

DEFAULT ENTERED as to defendants Terrence E. Gidney, Jr, Francesca G. Goodwin,
Oconnor Corporation (mg) (Entered: 07/06/2020)

 

1/8/21, 12:20 PM

 
PHIL © ROGERS

@2/68/2821 16:19 16167768837

United States District CARS oH ee Wont District of Michigan

PAGE 66/86

 

c-00004-UNA Document 2 Filed 02/08/21 Page 6 of 6
https:/lecf aniwd uscourts gov/cgi-bin/DktRpt p]?8498891788109-L, 1. 0.

 

 

07/17/2020)

07/17/2020 19 | ORDER TO SHOW CAUSE: Plaintiff to submit pleadings to seek default judgment
against defendants Terrence E, Gidney, Jr, Francesca G. Goodwin, Oconnor Corporation
or to show cause by 7/31/2020: signed by District Judge Paul L. Maloney (Judge Paul
L, Maloney, acr) (Entered:-07/1 7/2020)

07/17/2020 20 | ORDER dismissing without prejudice as to defendant Brian Avery Smith for failure to

serve, signed by District Judge Paul L. Maloney (Judge Paul L. Maloney, acr) (Entered:

 

07/31/2020 21

APPLICATION for entry of default judgment as to Oconnor Corporation, Francesca
G. Goodwin, and Terrence E. Gidney, Jr. (Rogers, Phillip) (Entered: 07/3 1/2020)

 

 

 

09/30/2020

 

 

ORDER granting 21 application for entry of defauit judgment; signed by District J udge
Paul L. Maloney Gudge Paul L. Maloney, cmc) (Entered: 09/30/2020)

 

 

09/30/2020
(Entered: 09/30/2020)

JUDGMENT; signed by District Judge Paul L. Maloney (Judge Paul L. Maloney, cme)

 

 

10/09/2020

(Rogers, Phillip) (Entered: 10/09/2020)

MOTION for attorney fees and costs by plaintiff Mark Crouch; (Attachments: # |
Exhibit A - Declaration of Phillip C. Rogers regarding attorney's fees and costs)

 

 

 

 

 

12/09/2020

LL

| Qudge Paul L, Maloney, cmc) (Entered: 12/09/2020)

 

/ ORDER granting 24 motion for attorney fees; signed b

y District Fudge Paul L. Maloney

 

 

 

 

 

 

 

PACER Service Center

 

i Transaction Receipt

 

OL/O8/2021 12:19:44

 

 

 

 

 

 

 

 

 

 

 

 

 

[Pesctiption: [Pocket Report ICeitertas 1:20-ev-00353-PLM |
(ila Pages ~“lGes a 7

  

 

 

30f3

V8/21, 12:20 Pa
